UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule13D Under the Securities Exchange Act of 1934 LILM, INC. (Name of Issuer) Common Stock, $0.001 par value (Titleof Classof Securities) 50187F 106 (CUSIP Number) c/o Kent Campbell, CEO 1007 Livingston Loop, The Villages, Florida 32162 (352) 561-8182 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 24, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover pageshall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover pageshall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that sectionof the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 50187F 106 Page2of 5 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Kent Campbell 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization United States Number of Shares 7. Sole Voting Power 6,466,225 shares Beneficially Owned by Each 8. Shared Voting Power 0 Reporting Person With 9. Sole Dispositive Power 6,466,225 shares Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 6,466,225 shares Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 84.7% Type of Reporting Person (See Instructions) IN CUSIP No. 50187F 106 Page3of 5 Item 1. Security and Issuer. This statement on Schedule13D relates to the common stock, $0.001 par value (“Common Stock”), of LILM, INC., a Nevada corporation (the “Issuer”). The address of the Company's principal executive offices is 1007 Livingston Loop, The Villages, FL 32162. Item 2. Identity and Background. (a) This Schedule 13D is being filed on behalf of Kent Campbell (the “Reporting Person”). (b) The business address of the Reporting Person is c/o LILM, INC., 1007 Livingston Loop, The Villages, Florida 32162. (c) The Reporting Person is the Chief Executive Officer and a director of the Issuer. (d) During the past five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the past five years, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction or as a result of such a proceeding was or is not subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) The Reporting Person is a United States citizen. Item 3. Source and Amount of Funds or Other Consideration. The Reporting Person acquired 1,466,225 shares of the Issuer at a cost of $0.16 per share from Alewine Limited Liability Company on September 24, 2013 and 5,000,000 shares of the Issue at a cost of $0.32 per share from the Issuer.The Reporting Person used his personal funds for all such purchases. CUSIP No. 50187F 106 Page4of 5 Item 4. Purpose of Transaction. The Reporting Person acquired the shares of Common Stock of the Issuer for investment purposes.The Reporting Person disclaims any membership in a group relating to the Issuer. Other than as described in this Schedule 13D, the Reporting Person does not have any present plans or proposals that relate to or would result in: (i) the acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (ii) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (iii) a sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (iv) any material change in the present capitalization or dividend policy of the Issuer; (v) any other material change in the Issuer’s business or corporate structure; (vi) changes in the Issuer’s charter, by-laws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Issuer by any person; (vii) causing a class of securities of the Issuer to be de-listed from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (viii) a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (ix) any action similar to any of those enumerated above. Item 5. Interest in Securities of the Issuer. (a) The Reporting Person is deemed the beneficial owner of 6,466,225 shares of Common Stock of the Issuer representing 84.7% of the Common Stock of the Issuer outstanding as of the date of this filing. This number includes: (i)6,466,225 shares of Common Stock currently owned by Reporting Person and (ii)no currently exercisable options. (b) The Reporting Person has sole voting power over 6,466,225 shares of the Common Stock and shared voting power over 0 shares of the Common Stock. It has sole dispositive power over 6,466,225 shares of the Common Stock and shared dispositive power over 0 shares of the Common Stock. (c) Except as reported above in Item 3, the Reporting Person has not affected any transactions in the Common Stock during the past 60days. (d) Not applicable. (e) Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The information set forth under Items 3, 4 and 5 and the agreement referred to herein is incorporated herein by reference. The Reporting Person holds no options to purchase shares of Common Stock and the Issuer does not have a stock option or incentive plan.Other than as set forth herein, the Reporting Person has no interest in any securities of the Issuer.There is no agreement to issue to the Reporting Person additional securities of the Issuer. Item 7. Material to be Filed as Exhibits. None. CUSIP No. 50187F 106 Page5of 5 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:October 15, 2013 By: /s/Kent Campbell Kent Campbell
